Citation Nr: 0702321	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer, nasal 
cancer, basal cell cancer, cancer of the saliva gland, and 
Hodgkin's disease, all claimed as due to exposure to 
radiation.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active air service from September 1955 to 
June 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2002 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A decision by the Board on April 18, 2005, denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's April 18, 2005, decision and remanded the matter to 
the Board for VA's compliance with its duty to assist the 
claimant by attempting to obtain copies of medical treatment 
records of the veteran from VA medical facilities in Biloxi, 
Mississippi, and Pensacola, Florida.  

In June 2006, the Board remanded this case to VA Appeals 
Management Center (AMC) in Washington, DC, for development 
action.  The case was returned to the Board in December 2006.     


FINDINGS OF FACT

1.  Throat cancer, nasal cancer, basal cell cancer, cancer of 
the saliva gland, and Hodgkin's disease were not present 
during the appellant's active air service and were not 
manifested within the year following his of separation from 
active service.  

2.  There is no competent medical evidence of record showing 
that throat cancer, nasal cancer, basal cell cancer, cancer 
of the saliva gland, or Hodgkin's disease had onset in 
service or are etiologically related to any incident in or 
manifestation during such service.  



CONCLUSION OF LAW

Throat cancer, nasal cancer, basal cell cancer, cancer of the 
saliva gland, and Hodgkin's disease were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2002 by the RO and in July 2006 by the 
VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).  

The veteran's military occupational specialty during his 
active duty service in the United States Air Force from 1955 
to 1959 was radar operator.  His service medical records are 
negative for medical findings or diagnosis of any type of 
cancer or of Hodgkin's disease during service or within the 
one-year presumptive period after separation from service.  
Upon inquiry from VA, the service department was unable to 
verify any radiation exposure of the veteran in service.  The 
Court has taken judicial notice that radar equipment emits 
microwave-type non-ionizing radiation.  Rucker v.  Brown, 10 
Vet. App. 67, 69, 71-2 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984.  Because the 
appellant has had no proven exposure to ionizing radiation in 
service as contemplated by 38 C.F.R. § 3.309(d), the 
presumptive provisions of the law for specified diseases, 
including various cancers, referred to therein are not for 
application. See 38 C.F.R. § 3.311.

While the presumptive provisions of the law for radiation 
exposed veterans are not for application in this case, it 
remains for consideration whether service connection may be 
granted via direct incurrence or via the presumptions 
accorded for certain diseases manifested within one year of 
service, or whether the diseases are otherwise shown by 
competent and probative evidence of record to be related to 
service.  In this regard, it is noted that the earliest 
medical evidence of the existence of any of the claimed 
diseases was in 1990, over 30 years after the veteran's 
separation from service.  Private medical records dated in 
January 1990 or January 1991 [the date on the copies in the 
veteran's claims file not clear] show the veteran having been 
diagnosed with Stage IA lymphocyte predominant Hodgkin's 
disease of the left anterior cervical triangle.  Following a 
course of radiation therapy, it was found by the treating 
physician in March 1991 that there was no further evidence of 
such disease.  Subsequent medical records noted mild post-
radiation side effects, but not a recurrence of the disease.  

While this case was in remand status, as required by the 
order of the Court granting the joint motion by the parties 
before the Court, VA obtained copies of the records of the 
veteran's medical treatment at the VA medical facilities in 
Biloxi, Mississippi, and Pensacola, Florida.  Those records, 
complete through earlier July 2006 and previously-secured  VA 
treatment records of the veteran dating from 1991 do not show 
a current diagnosis of active disease of any form of cancer 
for which service connection is sought in this appeal.  

Private medical records show that the veteran was diagnosed 
with biopsy-proven basosquamous cell carcinoma of the mucosal 
portion of the right alar rim in April 1998 and that he 
underwent Moh's surgical extirpation of the tumor followed by 
secondary intention healing on April 20, 1998, and in August 
1998 it was noted that the wound had healed nicely and there 
was no evidence of recurrence of the tumor. Records from 
September 1998 show post-operative changes compatible with 
resection of the left parotid gland, and it was reported that 
the veteran was experiencing left trigeminal neuralgia.

In a letter received in September 2002, a private treating 
physician of the veteran stated that he had treated the 
veteran from 1988 to 1998, that the veteran had been  found 
to have parotid gland cancer and that he underwent extensive 
surgery and post-operative radiation therapy.  The private 
treating doctor reported that the veteran had been 
essentially cured of his cancer with no evidence of recurrent 
disease ten years later, although he had experienced some 
complications from the radiation therapy which included 
neurosensory hearing loss and trigeminal neuralgia on the 
left side that had remained an ongoing problem.

Upon consideration of the evidence of record in this case, 
the Board finds that service connection is not warranted for 
any of the claimed disabilities.  The veteran had no 
malignant tumors in service or manifestation of such within 
the one-year presumptive time period following service.  
Post- service medical treatment records do not show diagnosis 
and treatment for any claimed disease until more than 30 
years after separation from service, and the medical evidence 
of record does not show any link between any current cancer 
and the veteran's active air service, to include any possible 
exposure to radiation from microwaves.

The veteran has stated his personal belief that he has 
multiple cancers which are etiologically related to service.  
However, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of disease.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the complete absence of any competent medical evidence of 
record of a current diagnosis of any form of cancer and a 
medical opinion linking such cancer to the appellant's active 
service, the appellant's service connection claims on appeal 
must be denied.  See Rabideau, supra.  .    

A VA medical examination with opinion is not warranted for 
the claims on appeal, because no competent medical evidence 
of record indicates that any of the claimed disabilities 
currently exists and may be the result of any event, injury, 
or disease occurring in service.  There are thus no proven 
predicate facts upon which a physician might render a 
competent medical opinion on the medical question of a 
relationship between the claimed cancers and the veteran's 
service.  See 38 C.F.R. 
§ 3.159(c)(4).

The preponderance of the evidence is against the claims for 
service connection.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for throat cancer, nasal cancer, basal 
cell cancer, cancer of the saliva gland, and Hodgkin's 
disease, all claimed as due to exposure to radiation, is 
denied.


____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


